Case 16-09593-JMC-13          Doc 67     Filed 10/18/18      EOD 10/18/18 10:45:35          Pg 1 of 3



                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

 In Re:                                             Case No. 16-09593-JMC-13
    TINA A. JOHNSON,
        Debtor.

              DEBTOR’S MOTION TO MODIFY PLAN POST-CONFIRMATION
                      AND NOTICE OF OBJECTION DEADLINE

   Debtor, by counsel, hereby moves the Court, pursuant to 11 U.S.C. § 1329, to modify the plan that

was confirmed on February 24, 2017, as follows:

   1. Debtor’s payments are via a voluntary wage assignment order; however, Debtor’s employer is

       inconsistent in withholding funds for Debtor’s plan payments. Debtor further experienced

       unexpected car repair expenses, all of which culminated in her becoming delinquent to the

       Trustee.

   2. Debtor has paid a total of $15,778.00 to the Trustee since January 22, 2018.

   3. Debtor is 22 months into her 100% plan and is $4,302.00 in arrears to the Trustee as of today,

       October 18, 2018.

   4. Debtor’s current plan terms provide for the following payment and plan length: $13,428.00 for

       the period January 22, 2017 through May 22, 2018 (17 months); thereafter, commencing June

       22, 2018, the debtor shall pay $1,663.00 per month and continuing until all allowed claims are

       paid in full.

   5. Debtor proposes the plan terms be modified as follows: $15,778.00 for the period January 22,

       2017 through October 22, 2018 (22 months); thereafter, commencing November 22, 2018, the

       debtor shall pay $1,776.21 per month and continuing until all allowed claims are paid in full.
Case 16-09593-JMC-13            Doc 67       Filed 10/18/18     EOD 10/18/18 10:45:35            Pg 2 of 3



PLEASE TAKE NOTICE THAT any objection must be filed with the Bankruptcy Clerk within 21 days

of the date of this notice [or such other time period as may be permitted by Fed.R.Bankr.P. 9006(f)].

Those not required or not permitted to file electronically must deliver any response by U.S. Mail, courier,

overnight/express mail, or in person at:

                                           United States Bankruptcy Clerk
                                           116 U.S. Courthouse
                                           46 East Ohio Street
                                           Indianapolis, IN 46204

The objecting party must ensure delivery of the objection to Debtors’ counsel, Matthew M. Cree, Law

Office of Matthew M. Cree, LLC, P.O. Box 7805, Greenwood, IN 46142, Tel. 317-695-1008, email:

Matt@creelawoffice.com, with a copy to the Chapter 13 Trustee: John M. Hauber, Office of John M.

Hauber, Chapter 13 Trustee, P.O. Box 441644, Indianapolis, IN 46244-1644, Tel. (317) 636-1062,

email: ecfmail@hauber13.com. If an objection is NOT timely filed, the requested relief will be granted.

If a response is filed, a hearing will be set at a later date, and all parties will receive a notice of that

hearing.

    WHEREFORE, Debtor, by counsel, requests that the Court modify the plan as proposed and grant

such other relief as deemed appropriate.

                                                  Respectfully submitted,

                                                  /s/ Matthew M. Cree
                                                  Matthew M. Cree #27073-41
                                                  Law Office of Matthew M. Cree, LLC
                                                  PO Box 7805
                                                  Greenwood, IN 46142
                                                  T. 317.695.1008 | F. 317.942.0941
                                                  matt@creelawoffice.com
                                                  Counsel for Debtors
Case 16-09593-JMC-13           Doc 67     Filed 10/18/18      EOD 10/18/18 10:45:35          Pg 3 of 3



                                    CERTIFICATE OF SERVICE

    I hereby certify that on October 18, 2018, the foregoing Motion to Modify Plan and Notice of
Objection Deadline was served upon the following parties via electronic filing or first class U.S. Mail,
postage prepaid:

John M Hauber, Chapter 13 Trustee
Sarah E. Willms, sew@manleydeas.com
US Trustee, ustpregion10.in.ecf@usdoj.gov

Those creditors identified on the Creditor Mailing Matrix (Exhibit A)

Tina A. Johnson
1922 Younce Street
Franklin, IN 46131                             /s/ Matthew M. Cree
                                               Matthew M. Cree #27073-41
                                               Law Office of Matthew M. Cree, LLC
                                               PO Box 7805
                                               Greenwood, IN 46142
                                               T. 317.695.1008 | F. 317.942.0941
                                               matt@creelawoffice.com
                                               Counsel for Debtors
